Citation Nr: 0630347	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for residuals of cold 
injuries to the feet.

Entitlement to service connection for neuropathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  He is a World War II veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA), Albuquerque, New Mexico, Regional 
Office (RO).  The RO denied service connection for residuals 
of cold injuries to the feet and neuropathy of the lower 
extremities.  

In November 2005, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Competent evidence of a nexus between residuals of cold 
injuries to the feet and service is of record. 

2.  The veteran has a current diagnosis of peripheral 
neuropathy of the lower extremities.

3.  The medical evidence of record does not relate the 
veteran's peripheral neuropathy of the lower extremities to 
his military service. 




CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for residuals of cold 
injuries to the feet have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 letter.  In the May 2003 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement furnished by the veteran in May 
2003, the veteran stated that while serving in combat, he 
spent several winter months in Germany and Europe.  He 
explained that during those months, his feet would become 
frozen while on guard duty.  The veteran reported that since 
service, he has experienced a "burning pain" in his feet.  
This establishes that the veteran is aware of the type of 
evidence necessary to substantiate a claim for service 
connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a June 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's VA outpatient treatment records from January 2002 
to April 2003 and private treatment records dated January 
1997 to September 1999.  VA has the service medical records, 
and thus there appears to be no outstanding service medical 
records to obtain.  VA also provided the veteran with an 
examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d);

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Decision   
A.  Residuals of Cold Injuries to the Feet 

The veteran asserts in his October 2003 personal statement 
that service connection for frozen feet is warranted.  He 
states in his May 2003 statement that he incurred frozen feet 
while stationed in Germany and currently is coping with the 
condition.  In a May 2006 statement, the veteran explained 
that he associates the "numbness and tingling" in his feet 
to service.  

Considering the evidence of record in light of the above 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for residuals of cold injury to the feet are met.

The veteran maintains that he was exposed to extreme cold 
while he was stationed in Germany.  The service medical 
records are negative for any complaints, treatment or 
diagnosis of cold injuries to the feet and/or lower 
extremities.
However, VA outpatient treatment records and private 
treatment records dated February 1997 reflect multiple 
complaints of numbness and tingling of the feet.  In 1997, 
the veteran was diagnosed with peripheral neuropathy and 
degenerative joint disease.  

The Board finds the opinion provided by the VA examiner to be 
compelling in this case.  In May 2006, a VA examination was 
provided to the veteran.  In rendering his opinion, the VA 
examiner relied on a review of the claims file, medical 
history provided by the veteran, and a physical examination.  
The veteran stated during the examination that since having 
frozen feet in the 1940s while on guard duty, he has had 
problems with his feet.  He explained that his feet have 
numbness and tingling, which started ten years ago, and 
associates it with the frozen feet in service.  Upon a review 
of the claims file and physical examination, the VA examiner 
reported that the veteran does have cold sensitivity and 
tendency to fugal infections, and "[it] is probably related 
to the cold injury."  There is no evidence associated with 
the claims file that the veteran was exposed to extreme cold 
on an extended basis at any time after the veteran was 
discharged from service.  There is no affirmative medical 
evidence that rebuts the examiner's finding, or is otherwise 
against the veteran's claim.

In light of the VA examiner's opinion, the Board also finds 
the statements provided by the veteran are consistent with 
the events of record.  While he is not medically trained, the 
veteran is competent to describe what he observed regarding 
his feet since his discharge from service.  Furthermore, the 
veteran is competent to describe the difficulties that he has 
experienced with his feet since he was stationed in Germany 
as well as the temperature conditions to which he was 
exposed.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the appeal is allowed.



B.  Neuropathy of the Lower Extremities

The veteran states in his May 2003 personal statement that he 
had frozen feet while in service.  The veteran was diagnosed 
with neuropathy in 1997 and attributes his neuropathy to 
service.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
neuropathy.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 38 
U.S.C.A. § 1110 to require evidence of a present disability 
to be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement 
to service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
clinical evidence of record suggesting a link between the 
veteran's period of service and his current diagnosis of 
neuropathy.  Service medical records do not reflect any 
complaints, findings or treatment associated with either feet 
injuries or neuropathy.  VA treatment notes reflecting 
treatment for neuropathy do not specifically comment on the 
etiology of the disorder, but do reflect a history of foot 
problems.  More importantly, the veteran was afforded a VA 
examination in May 2006.  Upon a review of the claims file 
and a physical examination of the veteran, the examiner 
diagnosed the veteran with bilateral peripheral neuropathy of 
the feet.  The VA examiner opined that "it is less likely 
than not that the frostbite contributed to the neuropathy. . 
. ."  There is no other competent evidence to balance this 
opinion.

The Board is aware of the veteran's contentions that his 
neuropathy is somehow etiologically related to service.  
However, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of competent medical 
evidence linking the veteran's current diagnosis of 
neuropathy to service, service connection for neuropathy is 
denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for neuropathy, and there is not doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for residuals of cold 
injuries to the feet is granted.

Entitlement to service connection for neuropathy of the lower 
extremities is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


